*945OPINION.
Trussell:
The sole issue in this case is a question of the carrying forward to 1924 (the taxable year) of a net loss suffered in 1922.
We have previously had occasion to decide all of the points involved in this case. Section 206 (e) of the Revenue Act of 1924 provides that the amount of the excess of a net loss for 1922 over the net income for 1923 shall be “ allowed as a deduction in computing the net income for the taxable year 1924.” In Moore Cotton Mills Co., 17 B. T. A. 662, we decided that a provision of the Revenue Act of 1921 similarly worded should be literally interpreted. In the instant case, then, the remainder of the 1922 net loss should be included in the allowable deductions to the Buckie Printers’ Roller Co. for the taxable year.
With respect to the resulting net income or loss to one of the affiliated companies, we held in Alabama By-Products Corporation et al., 18 B. T. A. 919, that the forwarded net loss should be considered in computing the consolidated net income. This decision was followed in Ben Ginsburg Co., 19 B. T. A. 81, and must be regarded as controlling here.

Judgment will be entered pursuant to Rule 50.